Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

July 1, 2020

H.C. Wainwright & Co., LLC

430 Park Avenue

New York, New York 10022

Ladies and Gentlemen:

Introduction. Subject to the terms and conditions herein (this “Agreement”),
Zomedica Pharmaceuticals Corp., an Alberta corporation (the “Company”), hereby
agrees to sell up to an aggregate of $30,000,000 of registered securities of the
Company, including, but not limited to, 162,500,000 shares (the “Shares”) of the
Company’s common shares, no par value per share (the “Common Shares”),
pre-funded Common Share purchase warrants to purchase up to an aggregate of
25,000,000 Common Shares (the “Pre-Funded Warrants”), and common share purchase
warrants to purchase up to an aggregate of 187,500,000 Common Shares (the
“Warrants” and the Common Shares underlying the Pre-Funded Warrants and the
Warrants, the “Warrant Shares” and, the Shares, the Pre-Funded Warrants, the
Warrants and the Warrant Shares, the “Securities”), directly to various
investors (each, an “Investor” and, collectively, the “Investors”) through H.C.
Wainwright & Co., LLC, as placement agent (the “Placement Agent”). The documents
executed and delivered by the Company and the Investors in connection with the
Offering (as defined below), including, without limitation, a securities
purchase agreement (the “Purchase Agreement”), shall be collectively referred to
herein as the “Transaction Documents.” The purchase price to the Investors for
each Share is $0.16, the purchase price for each Pre-Funded Warrant is $0.1599,
the exercise price to the Investors for each Common Share issuable upon exercise
of the Pre-Funded Warrants is $0.0001, and the exercise price to the Investors
for each Common Share issuable upon exercise of the Warrants is $0.16. The
Placement Agent may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Offering.

 



The Company hereby confirms its agreement with the Placement Agent as follows:

Section 1.                  Agreement to Act as Placement Agent.

(a)                On the basis of the representations, warranties and
agreements of the Company herein contained, and subject to all the terms and
conditions of this Agreement, the Placement Agent shall be the exclusive
placement agent in connection with the offering and sale by the Company of the
Securities pursuant to the Company's registration statement on Form S-3 (File
No. 333-228926) (the “Registration Statement”), with the terms of such offering
(the “Offering”) to be subject to market conditions and negotiations between the
Company, the Placement Agent and the prospective Investors. The Placement Agent
will act on a reasonable best efforts basis and the Company agrees and
acknowledges that there is no guarantee of the successful placement of the
Securities, or any portion thereof, in the prospective Offering. Under no
circumstances will the Placement Agent or any of its “Affiliates” (as defined
below) be obligated to underwrite or purchase any of the Securities for its own
account or otherwise provide any financing. The Placement Agent shall act solely
as the Company’s agent and not as principal. The Placement Agent shall have no
authority to bind the Company with respect to any prospective offer to purchase
Securities and the Company shall have the sole right to accept offers to
purchase Securities and may reject any such offer, in whole or in part. Subject
to the terms and conditions hereof, payment of the purchase price for, and
delivery of, the Securities shall be made at one or more closings (each a
“Closing” and the date on which each Closing occurs, a “Closing Date”).

 

 

The Closing of the issuance of the Shares shall occur via “Delivery Versus
Payment”, i.e., on the Closing Date, the Company shall issue the Shares directly
to the account designated by the Placement Agent and, upon receipt of such
Shares, the Placement Agent shall electronically deliver such Shares to the
applicable Investor and payment shall be made by the Placement Agent (or its
clearing firm) by wire transfer to the Company. Within three trading days of the
Closing, the Company shall deliver a Warrant registered in the name of each
Investor to purchase up to a number of Common Shares equal to 100.0% of such
Investor’s Shares and/or Pre-Funded Warrants purchased pursuant to the Offering.
As compensation for services rendered, on each Closing Date, the Company shall
pay to the Placement Agent the fees and expenses set forth below:

(i)                 A cash fee equal to 7.0% of the gross proceeds received by
the Company from the sale of the Securities (excluding any exercise of the
Warrants) at the closing of the Offering (the “Closing”).

(ii)             The Company also agrees to reimburse Placement Agent’s
accountable expenses up to a maximum of $50,000.

(iii)              The Company further agrees to reimburse the Placement Agent’s
non-accountable expenses in the amount of $25,000.

(iv)                The Company additionally agrees to reimburse the Placement
Agent’s closing expenses in the amount of $12,900.

(b)                The term of the Placement Agent's exclusive engagement will
be as set forth in Section B of the Engagement Agreement (as defined below).
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the indemnification provisions will
survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof and which are
permitted to be reimbursed under FINRA Rule 5110(f)(2)(D)(i), will survive any
expiration or termination of this Agreement. Nothing in this Agreement shall be
construed to limit the ability of the Placement Agent or its Affiliates to
pursue, investigate, analyze, invest in, or engage in investment banking,
financial advisory or any other business relationship with Persons (as defined
below) other than the Company. As used herein (i) “Persons” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).



 2 

 

Section 2.                  Representations, Warranties and Covenants of the
Company. The Company hereby represents, warrants and covenants to the Placement
Agent as of the date hereof, and as of each Closing Date, as follows:

(a)                Securities Law Filings. The Company has filed with the
Securities and Exchange Commission (the “Commission”) the Registration Statement
under the Securities Act, which was filed on December 20, 2018 and declared
effective on January 30, 2019 for the registration of the Securities under the
Securities Act. Following the determination of pricing among the Company and the
prospective Investors introduced to the Company by Placement Agent, the Company
will file with the Commission pursuant to Rules 430B and 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a final prospectus supplement relating to
the placement of the Securities, their respective pricings and the plan of
distribution thereof and will advise the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, at any given time, including the
exhibits thereto filed at such time, as amended at such time, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement at the time of effectiveness is
hereinafter called the “Base Prospectus”, the preliminary prospectus supplement
in the form in which it was filed with the Commission pursuant to Rule 424(b) is
hereinafter called the “Preliminary Prospectus Supplement”; and the final
prospectus supplement, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as it may be amended or
supplemented) is hereinafter called the “Final Prospectus.” The Registration
Statement at the time it originally became effective is hereinafter called the
“Original Registration Statement.” Any reference in this Agreement to the
Registration Statement, the Original Registration Statement, the Base
Prospectus, the Preliminary Prospectus Supplement or the Final Prospectus shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), if any, which were or are filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any
given time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Original Registration Statement, the Base Prospectus, the Preliminary
Prospectus Supplement or the Final Prospectus shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus, Preliminary Prospectus
Supplement or the Final Prospectus, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus, the Preliminary Prospectus Supplement or the
Final Prospectus (and all other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Preliminary Prospectus or the Final Prospectus, as
the case may be. As used in this paragraph and elsewhere in this Agreement,
“Time of Sale Disclosure Package” means the Base Prospectus, the Preliminary
Prospectus Supplement, any subscription agreement between the Company and the
Investors, the final terms of the Offering provided to the Investors (orally or
in writing) and any issuer free writing prospectus as defined in Rule 433 of the
Act (each, an “Issuer Free Writing Prospectus”), if any, that the parties hereto
shall hereafter expressly agree in writing to treat as part of the Time of Sale
Disclosure Package. The term “any Prospectus” shall mean, as the context
requires, the Base Prospectus, the Preliminary Prospectus Supplement, the Final
Prospectus, and any supplement to either thereof. The Company has not received
any notice that the Commission has issued or intends to issue a stop order
suspending the effectiveness of the Registration Statement or the use of the any
Prospectus or any prospectus supplement or intends to commence a proceeding for
any such purpose.



 3 

 

(b)                Assurances. The Original Registration Statement, as amended,
(and any further documents to be filed with the Commission) contains all
exhibits and schedules as required by the Securities Act. Each of the
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied in all material respects with the Securities Act and
the applicable Rules and Regulations and did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading. The Final
Prospectus, as of its date, complied or will comply in all material respects
with the Securities Act and the applicable Rules and Regulations. The Final
Prospectus, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations promulgated thereunder, and none of such documents, when they were
filed with the Commission, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein (with
respect to Incorporated Documents incorporated by reference in the Final
Prospectus), in light of the circumstances under which they were made not
misleading. No post-effective amendment to the Registration Statement reflecting
any facts or events arising after the date thereof which represent, individually
or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission. Except for this Agreement and the
Transaction Documents, there are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. Except for this Agreement and the
Transaction Documents, there are no contracts or other documents required to be
described in the Final Prospectus, or to be filed as exhibits or schedules to
the Registration Statement, which have not been described or filed as required.

(c)                Offering Materials. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to each Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Time of Sale Disclosure Package.

(d)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of this Agreement and the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Company’s Board of Directors (the
“Board of Directors”) or the Company’s stockholders in connection therewith
other than in connection with the Required Approvals (as defined below). This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.



 4 

 

(e)                No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the Transaction Documents, the issuance and sale
of the Securities and the consummation by it of the transactions contemplated
hereby and thereby to which it is a party do not and will not (i) conflict with
or violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Change. As used in this Agreement, “Subsidiary” means all of the direct
and indirect subsidiaries of the Company as set forth in the Incorporated
Documents. As used in this Section 2(e), “Lien” means liens, charges, security
interests, encumbrances, rights of first refusal, preemptive rights or other
restrictions.

(f)                 Certificates. Any certificate signed by an officer of the
Company and delivered to the Placement Agent or to counsel for the Placement
Agent shall be deemed to be a representation and warranty by the Company to the
Placement Agent as to the matters set forth therein.

(g)                Reliance. The Company acknowledges that the Placement Agent
will rely upon the accuracy and truthfulness of the foregoing representations
and warranties and hereby consents to such reliance.

(h)                Forward-Looking Statements. No forward-looking statements
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in the Time of Sale Disclosure Package has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

(i)                 FINRA Affiliations. There are no affiliations with any FINRA
member firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company.

(j)                 Representations and Warranties Incorporated by Reference.
Each of the representations and warranties (together with any related disclosure
schedules thereto) made by the Company to the Investors in the Purchase
Agreement is hereby incorporated herein by reference (as though fully restated
herein) and is hereby made to, and in favor of, the Placement Agent.



 5 

 

Section 3.                  Delivery and Payment. Each Closing shall occur at
the offices of Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, New York 10105 (“Placement Agent Counsel”) (or at such other place as
shall be agreed upon by the Placement Agent and the Company). Subject to the
terms and conditions hereof, at each Closing payment of the purchase price for
the Securities sold on such Closing Date shall be made by Federal Funds wire
transfer, against delivery of the Shares (with Warrants to follow as provided
for in Section 1(a)), and such Securities shall be registered in such name or
names and shall be in such denominations, as the Placement Agent may request at
least one business day before the Closing Date.

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at a Closing shall be deemed to have occurred simultaneously.

Section 4.                  Covenants and Agreements of the Company. The Company
further covenants and agrees with the Placement Agent as follows:

(a)                Registration Statement Matters. During the Prospectus
Delivery Period (as defined below), the Company will advise the Placement Agent
promptly after it receives notice thereof of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Final Prospectus has been filed and will furnish the Placement Agent with
copies thereof. During the Prospectus Delivery Period, the Company will file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 14 or
15(d) of the Exchange Act subsequent to the date of any Prospectus. During the
Prospectus Delivery Period, the Company will advise the Placement Agent,
promptly after it receives notice thereof (i) of any request by the Commission
to amend the Registration Statement or to amend or supplement any Prospectus or
for additional information, and (ii) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order directed at any Incorporated
Document, if any, or any amendment or supplement thereto or any order preventing
or suspending the use of the Preliminary Prospectus Supplement or the Final
Prospectus or any prospectus supplement or any amendment or supplement thereto
or any post-effective amendment to the Registration Statement, of the suspension
of the qualification of the Securities for offering or sale in any jurisdiction,
of the institution or threatened institution of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement or a Prospectus or for additional information. The
Company shall use its commercially reasonable efforts to prevent the issuance of
any such stop order or prevention or suspension of such use.  If the Commission
shall enter any such stop order or order or notice of prevention or suspension
at any time, the Company will use its commercially reasonable efforts to obtain
the lifting of such order at the earliest possible moment, or will file a new
registration statement and use its best efforts to have such new registration
statement declared effective as soon as practicable.  Additionally, the Company
agrees that during the Prospectus Delivery Period, it shall comply with the
provisions of Rules 424(b), 430A, 430B and 430C, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) are received in a timely manner by the
Commission.



 6 

 

(b)                Blue Sky Compliance. The Company will cooperate with the
Placement Agent and the Investors in endeavoring to qualify the Securities for
sale under the securities laws of such jurisdictions (United States and foreign,
other than Canada as provided in Section 4(o)) as the Placement Agent and the
Investors may reasonably request and will make such applications, file such
documents, and furnish such information as may be reasonably required for that
purpose, provided the Company shall not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction where it is not now so qualified or required to file such a
consent, and provided further that the Company shall not be required to produce
any new disclosure document. During the Prospectus Delivery Period, the Company
will, from time to time, prepare and file such statements, reports and other
documents as are or may be required to continue such qualifications in effect.
During the Prospectus Delivery Period, the Company will advise the Placement
Agent promptly of the suspension of the qualification or registration of (or any
such exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its commercially reasonable
efforts to obtain the withdrawal thereof at the earliest possible moment.

(c)                Amendments and Supplements to a Prospectus and Other Matters.
The Company will comply with the Securities Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus. If during the period
in which a prospectus is required by law to be delivered in connection with the
distribution of Securities contemplated by the Incorporated Documents or any
Prospectus (the “Prospectus Delivery Period”), any event shall occur as a result
of which, in the judgment of the Company or in the opinion of the Placement
Agent or counsel for the Placement Agent, it becomes necessary to amend or
supplement the Incorporated Documents or any Prospectus in order to make the
statements therein, in the light of the circumstances under which they were
made, as the case may be, not misleading, or if it is necessary at any time to
amend or supplement the Incorporated Documents or any Prospectus or to file
under the Exchange Act any Incorporated Document to comply with any law, the
Company will promptly prepare and file with the Commission, and furnish at its
own expense to the Placement Agent and to dealers, an appropriate amendment to
the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus as so amended or
supplemented, in the light of the circumstances under which they were made, as
the case may be, not misleading, or so that the Registration Statement, the
Incorporated Documents or any Prospectus, as so amended or supplemented, will
comply with law. Before amending the Registration Statement or supplementing the
Incorporated Documents or any Prospectus in connection with the Offering, the
Company will furnish the Placement Agent with a copy of such proposed amendment
or supplement and will not file any such amendment or supplement to which the
Placement Agent reasonably objects.

(d)                Copies of any Amendments and Supplements to a Prospectus. The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of any Prospectus or prospectus supplement and any
amendments and supplements thereto, as the Placement Agent may reasonably
request to the extent not filed on the Commission’s Electronic Data Gathering
and Retrieval System.



 7 

 

(e)                Free Writing Prospectus. The Company covenants that it will
not, unless it obtains the prior written consent of the Placement Agent, make
any offer relating to the Securities that would constitute an Company Free
Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 of the Securities Act) required to be filed
by the Company with the Commission or retained by the Company under Rule 433 of
the Securities Act. In the event that the Placement Agent expressly consents in
writing to any such free writing prospectus (a “Permitted Free Writing
Prospectus”), the Company covenants that it shall (i) treat each Permitted Free
Writing Prospectus as an Company Free Writing Prospectus, and (ii) comply with
the requirements of Rule 164 and 433 of the Securities Act applicable to such
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping. The Placement Agent covenants that
it will not, unless it obtains the prior written consent of the Company, use any
free writing prospectus other than a Permitted Free Writing Prospectus in
connection with the offering of the Securities.

(f)                 Transfer Agent. The Company will maintain, at its expense, a
registrar and transfer agent for the Common Shares.

(g)                Earnings Statement. As soon as practicable and in accordance
with applicable requirements under the Securities Act, but in any event not
later than 18 months after the last Closing Date, the Company will make
generally available to its security holders an earnings statement, covering a
period of at least 12 consecutive months beginning after the last Closing Date,
that satisfies the provisions of Section 11(a) and Rule 158 under the Securities
Act.

(h)                Periodic Reporting Obligations. During the Prospectus
Delivery Period, the Company will duly file, on a timely basis, with the
Commission and the Trading Market all reports and documents required to be filed
under the Exchange Act within the time periods and in the manner required by the
Exchange Act.

(i)                 Additional Documents. The Company agrees that the Placement
Agent may rely upon, and each is a third party beneficiary of, the
representations and warranties, and applicable covenants, set forth in any
purchase, subscription or other agreement entered into with Investors in
connection with the Offering.

(j)                 No Manipulation of Price.  The Company will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any securities of the Company.

(k)                Acknowledgment. The Company acknowledges that any advice
given by the Placement Agent to the Company is solely for the benefit and use of
the Board of Directors of the Company and may not be used, reproduced,
disseminated, quoted or referred to, without the Placement Agent's prior written
consent.

(l)                 Announcement of Offering. The Company acknowledges and
agrees that the Placement Agent may at its sole expense, subsequent to the
Closing, make public its involvement with the Offering.

(m)              Reliance on Others. The Company confirms that it will rely on
its own counsel and accountants for legal and accounting advice.



 8 

 

(n)                Research Matters. By entering into this Agreement, the
Placement Agent does not provide any promise, either explicitly or implicitly,
of favorable or continued research coverage of the Company and the Company
hereby acknowledges and agrees that the Placement Agent’s selection as a
placement agent for the Offering was in no way conditioned, explicitly or
implicitly, on the Placement Agent providing favorable or any research coverage
of the Company. In accordance with FINRA Rule 2711(e), the parties acknowledge
and agree that the Placement Agent has not directly or indirectly offered
favorable research, a specific rating or a specific price target, or threatened
to change research, a rating or a price target, to the Company or inducement for
the receipt of business or compensation.

(o)                Canadian Restrictions. The Placement Agent shall not, and
shall cause any sub-agents or selected-dealers retained by it in connection with
the Offering not to, engage in any solicitation of sales of Securities, or sales
of Securities, to any person who is a resident of Canada or a person who is in
Canada.

Section 5.                  Conditions of the Obligations of the Placement
Agent. The obligations of the Placement Agent hereunder shall be subject to the
accuracy in all material respects of the representations and warranties on the
part of the Company set forth in Section 2 hereof, in each case as of the date
hereof and as of each Closing Date as though then made, to the timely
performance by each of the Company of its covenants and other obligations
hereunder on and as of such dates, and to each of the following additional
conditions:

(a)                Accountants’ Comfort Letter. On the Closing Date, the
Placement Agent shall have received, and the Company shall have caused to be
delivered to the Placement Agent, a letter from MNP LLP (the independent
registered public accounting firm of the Company), addressed to the Placement
Agent, dated as of the Closing Date, in form and substance satisfactory to the
Placement Agent. The letter shall not disclose any change in the condition
(financial or other), earnings, operations, business or prospects of the Company
from that set forth in the Incorporated Documents or the applicable Prospectus
or prospectus supplement, which, in the Placement Agent's sole judgment, is
material and adverse and that makes it, in the Placement Agent's sole judgment,
impracticable or inadvisable to proceed with the Offering of the Securities as
contemplated by such Prospectus.

(b)                Compliance with Registration Requirements; No Stop Order; No
Objection from the FINRA. Each Prospectus (in accordance with Rule 424(b)) and
“free writing prospectus” (as defined in Rule 405 of the Securities Act), if
any, shall have been duly filed with the Commission, as appropriate; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus shall have been issued and no proceeding
for that purpose shall have been initiated or threatened by the Commission; no
order having the effect of ceasing or suspending the distribution of the
Securities or any other securities of the Company shall have been issued by any
securities commission, securities regulatory authority or stock exchange and no
proceedings for that purpose shall have been instituted or shall be pending or,
to the knowledge of the Company, contemplated by any securities commission,
securities regulatory authority or stock exchange; all requests for additional
information on the part of the Commission shall have been complied with; and the
FINRA shall have raised no objection to the fairness and reasonableness of the
placement terms and arrangements.

(c)                Corporate Proceedings. All corporate proceedings and other
legal matters in connection with this Agreement, the Registration Statement and
each Prospectus, and the registration, sale and delivery of the Securities,
shall have been completed or resolved in a manner reasonably satisfactory to the
Placement Agent's counsel, and such counsel shall have been furnished with such
papers and information as it may reasonably have requested to enable such
counsel to pass upon the matters referred to in this Section 5.



 9 

 

(d)                No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement and prior to each Closing Date, in the Placement
Agent's sole judgment after consultation with the Company, there shall not have
occurred any Material Adverse Change or development involving a prospective
material adverse change in the condition or the business activities, financial
or otherwise, of the Company from the latest dates as of which such condition is
set forth in the Registration Statement and Prospectus (each, a “Material
Adverse Change”).

(e)                Opinion of Counsel for the Company. The Placement Agent shall
have received on each Closing Date the favorable opinion of US legal counsel to
the Company, dated as of such Closing Date, including, without limitation, a
negative assurance letter addressed to the Placement Agent and in form and
substance satisfactory to the Placement Agent to the Company.

(f)                 Officers’ Certificate. The Placement Agent shall have
received on each Closing Date a certificate of the Company, dated as of such
Closing Date, signed by the Chief Executive Officer and Chief Financial Officer
of the Company, to the effect that, and the Placement Agent shall be satisfied
that, the signers of such certificate have reviewed the Registration Statement,
the Incorporated Documents, the Final Prospectus, and this Agreement and to the
further effect that:

(i)                 The representations and warranties of the Company in this
Agreement are true and correct in all material respects, as if made on and as of
such Closing Date, and the Company has complied in all material respects with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied at or prior to such Closing Date;

(ii)               No stop order suspending the effectiveness of the
Registration Statement or the use of the Final Prospectus has been issued and no
proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Securities Act; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States; and

(iii)             Subsequent to the respective dates as of which information is
given in the Registration Statement, the Incorporated Documents and the Final
Prospectus, there has not been: (a) any Material Adverse Change; (b) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business; (c)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

(g)                [RESERVED]

(h)                Stock Exchange Listing. The Shares shall be registered under
the Exchange Act and shall be listed on the Trading Market, and the Company
shall not have taken any action designed to terminate, or likely to have the
effect of terminating, the registration of the Shares under the Exchange Act or
delisting or suspending from trading the Shares from the Trading Market, nor
shall the Company have received any information suggesting that the Commission
or the Trading Market is contemplating terminating such registration or listing.



 10 

 

(i)                 Additional Documents. On or before each Closing Date, the
Placement Agent and counsel for the Placement Agent shall have received such
information and documents as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

Section 6.                  Payment of Expenses. The Company agrees to pay all
costs, fees and expenses incurred by the Company in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation: (i) all expenses incident to
the issuance, delivery and qualification of the Securities (including all
printing and engraving costs); (ii) all fees and expenses of the registrar and
transfer agent of the Shares; (iii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Securities; (iv) all
fees and expenses of the Company’s counsel, independent public or certified
public accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Preliminary Prospectus Supplement,
the Final Prospectus and each supplement, if any, and all amendments and
supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Placement Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country; (vii) if applicable, the filing fees incident to the review
and approval by the FINRA of the Placement Agent's participation in the offering
and distribution of the Securities; (viii) the fees and expenses associated with
including the Shares and Warrant Shares on the Trading Market; (ix) all costs
and expenses incident to the travel and accommodation of the Company’s employees
on the “roadshow,” if any; and (x) all other fees, costs and expenses referred
to in Part II of the Registration Statement.

Section 7.                  Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a

 11 

 

material fact contained in the Registration Statement, any Incorporated
Document, or any Prospectus or by any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading (other than untrue
statements or alleged untrue statements in, or omissions or alleged omissions
from, information relating to an Indemnified Person furnished in writing by or
on behalf of such Indemnified Person expressly for use in the Incorporated
Documents) or (ii) otherwise arising out of or in connection with advice or
services rendered or to be rendered by any Indemnified Person pursuant to this
Agreement, the transactions contemplated thereby or any Indemnified Person's
actions or inactions in connection with any such advice, services or
transactions; provided, however, that, in the case of clause (ii) only, the
Company shall not be responsible for any Liabilities or Expenses of any
Indemnified Person that are finally judicially determined to have resulted
solely from such Indemnified Person's (x) gross negligence or willful misconduct
in connection with any of the advice, actions, inactions or services referred to
above or (y) use of any offering materials or information concerning the Company
in connection with the offer or sale of the Securities in the Offering which
were not authorized for such use by the Company and which use constitutes gross
negligence or willful misconduct. The Company also agrees to reimburse each
Indemnified Person for all Expenses as they are incurred in connection with
enforcing such Indemnified Person's rights under this Agreement.

 

(b)       Upon receipt by an Indemnified Person of actual notice of an action
against such Indemnified Person with respect to which indemnity may be sought
under this Agreement, such Indemnified Person shall promptly notify the Company
in writing; provided that failure by any Indemnified Person so to notify the
Company shall not relieve the Company from any liability which the Company may
have on account of this indemnity or otherwise to such Indemnified Person,
except to the extent the Company shall have been prejudiced by such failure. The
Company shall, if requested by the Placement Agent, assume the defense of any
such Action including the employment of counsel reasonably satisfactory to the
Placement Agent, which counsel may also be counsel to the Company. Any
Indemnified Person shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company has failed promptly to assume the defense and employ counsel or (ii) the
named parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent (which shall not
be unreasonably withheld). In addition, the Company shall not, without the prior
written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

 



 12 

 

(c)       In the event that the foregoing indemnity is unavailable to an
Indemnified Person other than in accordance with this Agreement, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agent
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of fees actually received by the Placement
Agent pursuant to this Agreement. For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as (a) the total value paid or contemplated to be paid to
or received or contemplated to be received by the Company in the transaction or
transactions that are within the scope of this Agreement, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act, as amended, shall be entitled to contribution from a party who
was not guilty of fraudulent misrepresentation.

 

(d)       The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person's actions or inactions in
connection with any such advice, services or transactions except for Liabilities
(and related Expenses) of the Company that are finally judicially determined to
have resulted solely from such Indemnified Person's gross negligence or willful
misconduct in connection with any such advice, actions, inactions or services.

 

(e)       The reimbursement, indemnity and contribution obligations of the
Company set forth herein shall apply to any modification of this Agreement and
shall remain in full force and effect regardless of any termination of, or the
completion of any Indemnified Person's services under or in connection with,
this Agreement.

 



 13 

 

Section 8.                  Representations and Indemnities to Survive Delivery.
The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement. A successor to a Placement Agent, or to the
Company, its directors or officers or any person controlling the Company, shall
be entitled to the benefits of the indemnity, contribution and reimbursement
agreements contained in this Agreement.

Section 9.                  Notices. All communications hereunder shall be in
writing and shall be mailed, hand delivered, e-mailed or telecopied and
confirmed to the parties hereto as follows:

If to the Placement Agent to the address set forth above, attention: Head of
Investment Banking, e-mail: placements@hcwco.com

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

E-mail: capmkts@egsllp.com

Attention: Robert Charron

 

If to the Company:

 

Zomedica Pharmaceuticals Corp.

100 Phoenix Drive, Suite 180

Ann Arbor, Michigan 48108

E-mail: srampertab@zomedica.com

Attention: Shameze Rampertab, Chief Financial Officer

 

With a copy to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas, 18th Floor

New York, New York 10020

E-mail: jhogoboom@lowenstein.com

Attention: Jack Hogoboom

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.



 14 

 

Section 10.              Successors. This Agreement will inure to the benefit of
and be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.

Section 11.              Partial Unenforceability. The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof. If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

Section 12.              Governing Law Provisions. This Agreement shall be
deemed to have been made and delivered in New York City and both this engagement
letter and the transactions contemplated hereby shall be governed as to
validity, interpretation, construction, effect and in all other respects by the
internal laws of the State of New York, without regard to the conflict of laws
principles thereof. Each of the Placement Agent and the Company: (i) agrees that
any legal suit, action or proceeding arising out of or relating to this
engagement letter and/or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (ii) waives
any objection which it may have or hereafter to the venue of any such suit,
action or proceeding, and (iii) irrevocably consents to the jurisdiction of the
New York Supreme Court, County of New York, and the United States District Court
for the Southern District of New York in any such suit, action or proceeding.
Each of the Placement Agent and the Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address shall be deemed in every respect effective service of process
upon the Company, in any such suit, action or proceeding, and service of process
upon the Placement Agent mailed by certified mail to the Placement Agent’s
address shall be deemed in every respect effective service process upon the
Placement Agent, in any such suit, action or proceeding. Notwithstanding any
provision of this engagement letter to the contrary, the Company agrees that
neither the Placement Agent nor its affiliates, and the respective officers,
directors, employees, agents and representatives of the Placement Agent, its
affiliates and each other person, if any, controlling the Placement Agent or any
of its affiliates, shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company for or in connection with the
engagement and transaction described herein except for any such liability for
losses, claims, damages or liabilities incurred by us that are finally
judicially determined to have resulted from the willful misconduct or gross
negligence of such individuals or entities. If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

Section 13.              General Provisions.

(a)       This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. Notwithstanding anything herein to the contrary, the Engagement
Agreement, dated June 30, 2020 (the “Engagement Agreement”), as amended on July
4, 2020, between the Company and the Placement Agent, shall continue to be
effective and the terms therein shall continue to survive and be enforceable by
the Placement Agent in accordance with its terms, provided that, in the event of
a conflict between the terms of the Engagement Agreement and this Agreement, the
terms of this Agreement shall prevail. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.



 15 

 

(b)       The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arms length, are not agents of,
and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities

[The remainder of this page has been intentionally left blank.]

 

 

 

 

 

 

 



 16 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

  Very truly yours,       ZOMEDICA PHARMACEUTICALS CORP.               By: /s/
Shameze Rampertab     Name: Shameze Rampertab     Title: Chief Financial Officer

 

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 



H.C. WAINWRIGHT & CO., LLC

 

 

By: /s/ Edward D. Silvera   Name: Edward D. Silvera   Title: Chief Operating
Officer



 

 

 

 

17

 

 